DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7-10 and 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “an underfill having a first portion and a second portion, the first portion disposed beneath the first integrated circuit device, the second portion disposed beneath the second integrated circuit device, the underfill having a first fillet along the first edge, the underfill having a second fillet along the fourth edge, the underfill having no fillets along the second edge and the third edge” in combi8nation with the remaining claimed features.
Regarding claim 10, the prior art does not disclose “an underfill beneath each of the integrated circuit devices, wherein the underfill has first fillets, each of the first fillets extending along a first edge of one of the integrated circuit devices, TSMP20180029USo1Page 3 of 9the first edge disposed along an edge region of the interposer, the underfill having no fillets extending along other edges of the integrated circuit devices” in combination with the remaining claimed features.
Regarding claim 15, the prior art does not disclose “forming a dam between the first integrated circuit device and the second integrated circuit device by dispensing a filler material between the first integrated circuit device and the TSMP20180029USo1Page 4 of 9second integrated circuit device; forming an underfill having a first portion and a second portion, the first portion disposed between the first integrated circuit device and the interconnect structure, the second portion disposed between the second integrated circuit device and the interconnect structure, the dam physically separating the first portion from the second portion” and “removing the dam to form an opening exposing the interconnect structure by etching the filler material” in combination with the remaining claimed features..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899